DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 in the reply filed on 5/24/22 is acknowledged.
Applicant’s election of the species as set forth in the reply filed on 5/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Claim 23 has been interpreted as reading on the elected species.
Claims 66-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/22.
Claims 1-13, 18-22, 24 and 27-65 have been canceled.
	Claims 14-17, 23 and 25-26 are being examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c)as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/542,995, Application No. 61/392,224, Application No. 61/178,611 and PCT/US10/35127 fail to provide adequate  written description in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
	Instant claim 16 and dependents refer to formula 1 which recites R variables that include 6 options after the BP6.
Lack of Ipsis Verbis Support
Application No. 61/542,995, Application No. 61/392,224, Application No. 61/178,611 and PCT/US10/35127 are void of support for formula I where the R variable includes the 6 options after the BP6.
Further, none of Application No. 61/542,995, Application No. 61/392,224, Application No. 61/178,611 and PCT/US10/35127 appear to support the proviso recited in claim 16 nor do they support the instant definition of polymer (page 138 lines 33-35).
Lack of Implicit or Inherent Support
Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’.
Although the above statement is with respect to new claim limitations, the analysis is similar in determining conditions for receiving the benefit of an earlier filing date.
Application No. 61/542,995, Application No. 61/392,224, Application No. 61/178,611 and PCT/US10/35127 are void of support for formula I where the R variables include the 6 options after the BP6.
It is noted that section 706.02 VI D of the MPEP sets forth the method to determine the effective filing date. In particular, ‘If the application properly claims benefit under 35  U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional
application for any claims which are fully supported under the first paragraph of 35
 U.S.C. 112 by the provisional application.’. As such, for purposes of searching for prior art, a priority date of 10/12/11 is used for the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 refers to the variables R, R', and R’’. The claims recite that ‘at least one’ of them is a reducible or degradable linkage. However, the scope of the variables is unclear when one of R’ and R’’ is not a reducible or degradable linkage. In such situation it is unclear if the variable R’ or R’’ can be anything or if the scope is limited. None of the dependent claims fully clarify the issue.
Claim 16 refers to R groups (BP6 and the structure after BP6) with the variables n, X1 and X2. However, the scope of the variables has not been set forth. It is unclear if the n of BP6 is the same as the n of compound 1. None of the dependent claims clarify the issue.
Claim 16 recites a proviso.  First, the proviso of claim 16 refers to option (d) which recites “where the degradation of the R’’ “. There is insufficient antecedent basis for this limitation in the claim. Secondly, the proviso of claim 16 refers to option (e) which refers to ‘a larger cross-linked polymer’. Such language appears to be subjective and it is unclear what structural features are required of such polymer. Further, claim 16 refers to ‘polymer’. The specification defines such term with respect to ‘high’ (page 138 lines 33-35). The term “high” in is a relative term which renders the claim scope indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 16 refers to when R comprises an ester linkage and claim 23 refers to a reducible or degradable linkage comprising R for example. Claim 16 refers to R as comprising a backbone. For example, page 33 of the specification shows the B3 actually corresponds to an R that is -O-CH2-CH2-CH2-O-. Such R group itself does not comprise an ester since it does not include the C=O. As such, the nomenclature and description make it unclear as to what is required for the linkages/bonds which are described as ‘reducible or degradable’ as well as bioreducible or enzymatically degradable. Further, claim 23 is also unclear since it is unclear if each of R, R’ and R’’ is to be a particular type of linkage or if only a single one is to be a particular type of linkage. None of the dependent claims clarify the claim scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-17, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Harris et al. (‘Tissue-specific gene delivery via nanoparticle coating’ Biomaterials v31 2010 pages 998-1006; ‘Harris’).
Harris teach biomaterials for gene delivery specifically nanoparticles (abstract). Harris teach a polymer of structure C32-117 as shown in figure 1 (page 999). Harris teach that the polymer was formed (section 2.1) and that DNA was in a composition with the polymer (figure 2). Harris describes the polymer as degradable (page 999 first complete paragraph).
	The first page of Harris states that the article was available online 21 October 2009.
In relation to formula I of claims 16-17, 23 and 25-26, structure C32-117 of Harris is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-O- (compare instant B3), R’ is -CH2-CH2-CH2-CH2-CH2-OH (compare instant S5 of clam 25), and the first R’’ is -CH2-CH2-CH(CH2-CH3)NH2 and the second R’’ is -CH(CH2-CH3)-CH2-CH2-NH2 compare instant E3 of claim 26). Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of Harris comprises an ester and Harris describes the polymer as degradable (page 999 first complete paragraph). Further, R’’ is not the same as the other Rs. Harris expressly teach a nanoparticle (abstract) and teach that a polymer was formed (section 2.1) so n is a at least 2.
In relation to the nucleic acid of claims 15-16, Harris teach that DNA was in a composition with the polymer (figure 2).

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-17, 23 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Green et al. (WO 2010/132879; ‘Green’).
Claim(s) 14-17, 23 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Green et al. (WO 2010/132879; ‘Green’).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Green teach multicomponent degradable polymers (abstract). Green specifically teach nanoparticles comprising the polymer B5-S3-E9 and siRNA (as well as the polymer BL2-S5-E10) (page 55 last paragraph and figures 15-16). The structure of B4-S5-E9 is shown in figure 3 and identified as poly 3 and the B5 is shown in claim 10 and S3 is shown in claim 11. 
In relation to formula I of claims 16-17, 23 and 25-26, structure B5-S3-E9 of Green is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-CH2-CH2-O- (compare instant B5), R’ is -CH2-CH2-CH2-OH (compare instant S3 of clam 25), and R’’ is E9 (compare instant E9 of claim 26). Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of Green comprises an ester. Further, R’’ is not the same as the other Rs. Green expressly teach a nanoparticle and teach that a polymer was formed so n is a at least 2 (page 55 last paragraph and figures 15-16)
In relation to the nucleic acid of claims 14-16, Green specifically teach siRNA (as well as the polymer BL2-S5-E10) (page 55 last paragraph and figures 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-17, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (WO 2010/132879; ‘Green’).
Green teach multicomponent degradable polymers (abstract). Green teach compounds with specific groups and n values (claims 1-12). Green teach examples that use BSS along with one of S3, S4 or S5 and one of E1-E12 (example 2 pages 42-43 and generically in claims 1-12). The BSS structure contains an amide bond (page 62 last structure). Green teach that the linkage can be an amide or an ester (claim 9 and page 10 lines 23-30). Green expressly teach siRNA as part of the composition (claim 34) and the form of nanoparticles (claim 53).
Green does not expressly teach the elected species in a single embodiment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Green based on the specific suggestions of Green. Green teach compounds with specific groups and n values (claims 1-12) and specifically recites the use of BSS, S4 and E6 (example 2 pages 42-43 and generically in claims 1-12). Since Green teach that the linkage can be an amide or an ester (claim 9 and page 10 lines 23-30) one would have been motivated to substitute the amide of the BSS with an ester (BSS-ester) and use with the S4 and E6 groups as well as using in known forms with known components (i.e. with siRNA and in the form of nanoparticles). One would have had a reasonable expectation of success since the methods of making were known (see examples including example 2).
In relation to formula I of claims 16-17, 23 and 25-26, Green expressly teach the components BSS, S4 and E6 (example 2 pages 42-43 and generically in claims 1-12) and various n values (claims 1-12). Since Green teach that the linkage can be an amide or an ester (claim 9 and page 10 lines 23-30) one would have been motivated to substitute the amide of the BSS with an ester (BSS-ester) and use with the S4 and E6 groups to result in the instantly elected species which is such that that R1-R9 are hydrogen, R is BSS-ester (compare instant BR6), R’ is S4 (compare instant S4 of clam 25), and R’’ is E6 (compare instant E6 of claim 26). Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of Green comprises an ester. Further, R’’ is not the same as the other Rs. Green expressly teach a nanoparticle and teach that a polymer was formed so n is a at least 2 (example 2 and page 55 last paragraph and figures 15-16)
In relation to the nucleic acid of claims 14-16, Green specifically each siRNA as part of the composition (claim 34)

Claims 14-17, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (‘Gold, poly(beta-amino ester) nanoparticles for small interfering RNA delivery’ Nano Letters v9(6) 2009 pages 2402-2406; ‘Lee’).
Lee teach nanoparticles for delivering siRNA (title and abstract). Lee teach component C as a building block (figure 3) as well as component 32 (figure 3) and teach component 103 (figure 3).
Lee does not expressly teach all of the embodiments as instantly claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach specific groups in figure 3, one would have been motivated to make specific groups with specific n values. Since Lee teach component C and 32 and 103 as the first listed components one would have been motivated to make a polymer with such components. Since Lee teach nanoparticles for delivering siRNA (title and abstract) one would have been motivated to make such. One would have had a reasonable expectation of success since Lee teach the synthesis of such compounds (figure 3).
In relation to formula I of claims 16-17, 23 and 25-26, the polymer using C and 32 and 103 of Lee is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-CH2-O- (compare instant B3), R’ is -CH2-CH2-CH2-CH2-CH2-OH (compare instant S5 of clam 25), and R’’ is -CH2-CH2-CH2-NH2 (compare instant E1 of claim 26). Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of Lee comprises an ester. Further, R’’ is not the same as the other Rs. Since Lee teach specific groups in figure 3, one would have been motivated to make specific groups with specific n values.
In relation to the nucleic acid of claims 14-16, Lee teach siRNA (title and abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-17, 23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-78 of copending Application No. 17150796 (796).
This is a provisional nonstatutory double patenting rejection.
	796 recites compounds (claim 58) and specific n values (claim 59) and specific compounds (claim 71). 796 recites the inclusion of siRNA (claim 62). 796 recites the form of a nanoparticle (claim 74).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 796 based on the specific suggestions of 796. Since 796 teach specific compounds, forms and specific additional components one would have been motivated to make such. One would have had a reasonable expectation of success since methods of making and combining were known.
In relation to formula I of claims 16-17, 23 and 25-26, 796 recites specific compounds including B4-S5-E9 (first compound of claim 71) which is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-CH2-O- (compare instant B4), R’ is -CH2-CH2-CH2-CH2-CH2-OH (compare instant S5 of clam 25), and R’’ is E9 (compare instant E9 of claim 26). Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of 796 comprises an ester. Further, R’’ is not the same as the other Rs. 796 recites compounds (claim 58) and specific n values (claim 59) and specific compounds (claim 71) and recites the form of a nanoparticle (claim 74).
In relation to the nucleic acid of claims 14-16, 796 recites the inclusion of siRNA (claim 62).

Claims 14-17, 23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,717,694 (694) in view of Lee et al. (‘Gold, poly(beta-amino ester) nanoparticles for small interfering RNA delivery’ Nano Letters v9(6) 2009 pages 2402-2406; ‘Lee’).
694 recites compounds and specific n values (claims 1-2) and the form of a microparticle (claim 1). 
694 does not recite the inclusion of a nucleic acid.
Lee teach poly(beta-amino ester)s that were previously identified as facilitating DNA delivery and teach using them for siRNA delivery (abstract). Lee shows components of the polymers (figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 694 because Lee also teach similar compounds and specifically teach them for siRNA delivery (abstract). Thus one would have been motivated to use the compounds of 694 as suggested by Lee. One would have had a reasonable expectation of success since methods of making and combining were known.
In relation to formula I of claims 16-17, 23 and 25-26, 694 recites specific compounds including the compound of claim 2 which is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-O- (compare instant B3), R’ is -CH2-CH2-CH2-OH (compare instant S3 of clam 25), and R’’ is E6 of claim 26. Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of 694 comprises an ester. Further, R’’ is not the same as the other Rs. 694 recites compounds and specific n values (claim 59) and the form of a microparticle (claim 59). 
In relation to the nucleic acid of claims 14-16, Lee the inclusion of siRNA (abstract).

Claims 14-17, 23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,992,991 (991) in view of Lee et al. (‘Gold, poly(beta-amino ester) nanoparticles for small interfering RNA delivery’ Nano Letters v9(6) 2009 pages 2402-2406; ‘Lee’).
991 recites compounds and specific n values (claims 1-4).
991 does not recite the inclusion of a nucleic acid or the form as claimed.
Lee teach poly(beta-amino ester)s that were previously identified as facilitating DNA delivery and teach using them for siRNA delivery in the form of a nanoparticle (abstract). Lee shows components of the polymers (figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 991 because Lee also teach similar compounds and specifically teach them for siRNA delivery in the form of nanoparticles (abstract). Thus one would have been motivated to use the compounds of 991 as suggested by Lee. One would have had a reasonable expectation of success since methods of making and combining were known.
In relation to formula I of claims 16-17, 23 and 25-26, 991 recites specific compounds including the first compound of claim 4 which is such that R1 is absent and R2-R9 are hydrogen, R is -O-CH2-CH2-CH2-O- (compare instant B3), R’ is -CH2-CH2-CH2-CH2-OH (compare instant S4 of clam 25), and R’’ is E9 of claim 26. Although unclear (see 112 rejection above) R does not comprise -C(=O)-O- so the proviso does not need to be met and in relation to claim 23 the polymer of 991 comprises an ester. Further, R’’ is not the same as the other Rs. 991 recites specific n values (claims 1-4). Lee teach poly(beta-amino ester)s the form of a nanoparticle (abstract).
In relation to the nucleic acid of claims 14-16, Lee the inclusion of siRNA (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658